         3:18-cv-02699-JMC       Date Filed 10/03/18      Entry Number 1       Page 1 of 13




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

    RYAN CARABOOLAD, individually, and on               Case No. 3:18-02699-JMC
    behalf of all others similarly situated,
                                                      CLASS ACTION COMPLAINT
                   Plaintiff,
                                                      DEMAND FOR JURY TRIAL
    v.

    SUN TAN CITY, LLC, a Kentucky company,

                   Defendant.




                                 CLASS ACTION COMPLAINT

          Plaintiff Ryan Caraboolad (“Caraboolad” or “Plaintiff”) brings this Class Action

Complaint and Demand for Jury Trial against Defendant Sun Tan City, LLC (“Sun Tan City” or

“Defendant”) to stop Sun Tan City from violating the Telephone Consumer Protection Act by

sending unsolicited, autodialed text messages to consumers without their consent, including texts

to consumers registered on the National Do Not Call registry, and to obtain other injunctive and

monetary relief for all persons injured by Sun Tan City’s conduct. Plaintiff, for his Complaint,

alleges as follows upon personal knowledge as to himself and his own acts and experiences, and,

as to all other matters, upon information and belief, including investigation conducted by his

attorneys.

                                         INTRODUCTION

          1.     Sun Tan City is a chain of sun tanning salons that are located throughout the

United States with over 250 retail locations.1




1
    https://www.suntancity.com/tanning-salon-locations/
      3:18-cv-02699-JMC         Date Filed 10/03/18        Entry Number 1        Page 2 of 13




       2.      In order to sustain its significant size, Sun Tan City utilizes many marketing

methods, including internet marketing and text message telemarketing.

       3.      Sun Tan City uses an autodialer to send bulk solicitation text messages to

consumers, even when it does not have consent to send such text messages. In Plaintiff’s case,

Sun Tan City sent 10 unsolicited, autodialed text messages to his cellular phone, despite Plaintiff

having his phone number registered with the National Do Not Call registry to prevent such calls.

       4.      In response to these texts, Plaintiff files this lawsuit seeking injunctive relief,

requiring Defendant to cease from sending unsolicited text messages to consumers’ cellular

telephone numbers using an automatic telephone dialing system without consent and otherwise

texting telephone numbers registered on the National Do Not Call Registry (“DNC”), as well as

an award of statutory damages to the members of the Classes and costs.

                                             PARTIES

       5.      Plaintiff Caraboolad is a Columbia, South Carolina resident.

       6.      Defendant Sun Tan City is a Kentucky limited liability company headquartered in

Elizabethtown, Kentucky. Defendant conducts business throughout this District, the State of

Kentucky, and throughout the United States.

                          JURISDICTION, VENUE AND DIVISION

       7.      This Court has federal question subject matter jurisdiction over this action under

28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.

§227 (“TCPA”).

       8.      This Court has personal jurisdiction over Defendant and venue is proper in this

District under 28 U.S.C. § 1391(b) because Defendant does significant business in this District

and the state of South Carolina, and because the wrongful conduct giving rise to this case




                                                                                                     2
      3:18-cv-02699-JMC          Date Filed 10/03/18       Entry Number 1        Page 3 of 13




occurred in this District. Venue is additionally proper because Plaintiff resides in this District

and the calls were directed towards Plaintiff in this District.

        9.     The case should be assigned to the Columbia Division where the Defendant does

business, the Plaintiff lives and the acts occurred.

                                   COMMON ALLEGATIONS

Sun Tan City Markets its Services by Sending Autodialed Text Messages to Consumers’
Cellular Phone Numbers Without Consent and Regardless of Whether They Are
Registered on the National Do Not Call Registry

        10.    Put simply, text message marketing is successful since they typically have an

open rate of 99% compared to email marketing which has an open rate of around 20%.2

However, many marketers have abused this medium by sending text messages to consumers who

have not given their proper consent to receive these text messages on their personal cell phones.

        11.    As explained by the Federal Communications Commission (“FCC”) in its 2012

order, the TCPA requires “prior express written consent for all autodialed or prerecorded

[solicitation] calls to wireless numbers and residential lines.” In the Matter of Rules and

Regulations Implementing the Telephone Consumer Protection Act of 1991, CG No. 02-278,

FCC 12-21, 27 FCC Rcd. 1830 ¶ 2 (Feb. 15, 2012).

        12.    Yet in violation of this rule, Defendant fails to obtain any express written consent

prior to sending autodialed solicitation text messages to cellular telephone numbers such as

Plaintiff’s.

        13.    In sending the unsolicited text messages at issue, Defendant, or a third party

acting on its behalf, used an automatic telephone dialing system; hardware and/or software with

the capacity to store or produce cellular telephone number to be called, using a random or



2
 https://www.twilio.com/learn/call-and-text-marketing/the-marketers-guide-to-text-messaging
and https://blog.wishpond.com/post/115675436246/sms-message-marketing-campaigns
                                                                                                     3
      3:18-cv-02699-JMC         Date Filed 10/03/18      Entry Number 1       Page 4 of 13




sequential number generator. This is evident from the circumstances surrounding the text

messages, including the ability to trigger an automated response by replying “STOP,” the text

messages’ commercial and generic content, that substantively identical texts were sent to

multiple recipients, and that they were sent from a short code, which is consistent with the use of

an automatic telephone dialing system to send text messages.

       14.     Sun Tan City expressly states in various contexts that it contacts consumers using

an autodialer. For example, Sun Tan City on its webpage, disclaims that if a consumer provides

their phone number to sign up online for texts and emails, “you consent to receive text messages

possibly sent through an automatic telephone dialing system.” (emphasis added).3

       15.     In addition, in the SMS Terms and Conditions posted on the Sun Tan City

website, Sun Tan City again states that “Texts may be sent using an automatic telephone dialing

system.”4

       16.     Sun Tan City owns/operates and/or utilizes the shortcode 71976:




                                                                                                 5


                                PLAINTIFF’S ALLEGATIONS

Sun Tan City Agents Repeatedly Called Plaintiff’s Cell Phone Number Without Plaintiff’s
Consent, Despite Plaintiff Registering His Phone Number on the DNC




3
  https://www.suntancity.com/411-club-sign-up/
4
  https://www.suntancity.com/sms-terms-and-conditions/
5
  https://www.suntancity.com/sms-terms-and-conditions/
                                                                                                  4
      3:18-cv-02699-JMC          Date Filed 10/03/18   Entry Number 1       Page 5 of 13




       17.    On February 3, 2007, Plaintiff registered his cellular telephone number on the

National Do Not Call Registry.

       18.    On January 2, 2018 at 12:45 pm, Plaintiff received an unsolicited, autodialed text

message from Defendant to his cellular phone using shortcode 719-76:




       19.    Plaintiff received additional unsolicited, autodialed text messages from Defendant

using shortcode 719-76 on:

January 17, 2018 at 12:05 pm – “SunTanCity: Here’s the deal, only $4.99 to try every level of

sunbed, plus spray tan, with our Tour of the City! Details: http://po.st/dmWRvn STOP=Cancel”

February 5, 2018 at 12:47 pm – “SunTanCity: The Best Week of the Year is here, FREE Tan

Week! Free Tans + Next Level Upgrades for Members & More! Details >>http://po.st/j4zOpj

STOP=Cancel”

March 5, 2018 at 11:47 am – “SunTanCity: Tan Lines Optional during FREE Spray Tan Week!

Today through March 11th, FREE Regular Spray Tans & More! Details http://po.st/byOj8n

STOP=Cancel”

March 16, 2018 at 11:47 am – “SunTanCity: Get Tan in an instant! $5* Any Spray Tan or

Sunbed! Combine to Double Dip. Ends Sunday. http://po.st/QK7wga STOP=Cancel”

April 3, 2018 at 11:46 am – “Sun Tan City: Vicki’s Birthday Bash is Back & You’re Invited!

Tan all year for just $10* a month! Get Details: http://po.st/jMkGtm STOP=Cancel”




                                                                                                5
      3:18-cv-02699-JMC         Date Filed 10/03/18      Entry Number 1        Page 6 of 13




June 4, 2018 at 12:18 pm – “SunTanCity: Tan for only 99 Cents! Get Fast Level Visits, Next

Level Member Upgrades & more now until June 17! Get Details: http://po.st[unknown]

STOP=Cancel”

June 25, 2018 – “SunTanCity: 50% Off Sale! Get 50% Off Any Spray Tan, Any Sunbed,

Double Dip & More! Now until June 30! Get Details: http://po.st/JV6wDO STOP=Cancel”

July 23, 2018 – “SunTanCity: Get Vaca Ready with our “Tan for 99 Cent Sale!” 99 Cent Fast

Level Tans, Next Level Member Upgrades & More! Info: http://po.st/7F5ePi STOP=Cancel”

August 5, 2018 - “SunTanCity: It’s your time to shine with $5 Any Spray Tan or Sunbed visits!

Add extra color with a $10 Double Dip! Get info: http://po.st/Gsnzg1 STOP=Cancel”

       20.     Tired of all the unsolicited, unwanted autodialed text messages he was receiving

on his cellular phone, Plaintiff replied “Stop” on August 5, 2018 and received an immediate

response: “Bummer! We’re so sorry to see you go. You are now opted-out & will receive no

further text messages from Sun Tan City. For more information call 270-765-7400[.]”

       21.     Plaintiff does not have a relationship with Sun Tan City or any of its affiliated

companies, nor has he ever requested that Sun Tan City text him or consent to any contact from

Defendant.

       22.     Simply put, Sun Tan City did not obtain Plaintiff’s prior express written consent

to send solicitation text messages to him on his cellular telephone using an autodialer.

       23.     The unauthorized text messages sent by Sun Tan City, as alleged herein, have

harmed Plaintiff in the form of annoyance, nuisance, and invasion of privacy, and disturbed

Caraboolad’s use and enjoyment of his phone, in addition to the wear and tear on the phones’

hardware (including the phones’ battery) and the consumption of memory on the phone.

       24.     Seeking redress for these injuries, Caraboolad, on behalf of himself and Classes of

similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47

                                                                                                   6
      3:18-cv-02699-JMC         Date Filed 10/03/18       Entry Number 1        Page 7 of 13




U.S.C. § 227, et seq., which prohibits unsolicited autodialed telephone calls to cellular

telephones and unsolicited calls to telephone numbers registered on the DNC.

                                    CLASS ALLEGATIONS

Class Treatment Is Appropriate for Plaintiff’s TCPA Claims Arising From Calls Made by
Sun Tan City Agents

       25.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)

and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of

the following two Classes:

       Autodialed No Consent Class: All persons in the United States who from four
       years prior to the filing of this action through the present (1) Defendant (or an agent
       acting on behalf of Defendant) called/texted, (2) on the person’s cellular telephone,
       (3) using an autodialer, and (4) for whom Defendant claims (a) it obtained prior
       express written consent in the same manner as Defendant claims it obtained prior
       express written consent to call Plaintiff, or (b) Defendant did not obtain prior
       express written consent.

       Do Not Call Registry Class: All persons in the United States who from four years
       prior to the filing of this action (1) Defendant (or an agent acting on behalf of
       Defendant) called/texted more than one time on his/her cellular telephone; (2)
       within any 12-month period (3) where the cellular telephone number had been listed
       on the National Do Not Call Registry for at least thirty days; (4) for the purpose of
       selling Defendant’s products and services; and (5) for whom Defendant claims (a)
       it obtained prior express written consent in the same manner as Defendant claims
       it supposedly obtained prior express written consent to call/text the Plaintiff, or (b)
       Defendant did not obtain prior express written consent.

       26.     The following individuals are excluded from the Classes: (1) any Judge or

Magistrate presiding over this action and members of their families; (2) Defendant, its

subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents

have a controlling interest and their current or former employees, officers and directors; (3)

Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion

from the Classes; (5) the legal representatives, successors or assigns of any such excluded

persons; and (6) persons whose claims against Defendant have been fully and finally adjudicated



                                                                                                    7
      3:18-cv-02699-JMC         Date Filed 10/03/18          Entry Number 1    Page 8 of 13




and/or released. Plaintiff anticipates the need to amend the Class definitions following

appropriate discovery.

       27.     Numerosity: On information and belief, there are hundreds, if not thousands of

members of the Classes such that joinder of all members is impracticable.

       28.     Commonality and Predominance: There are many questions of law and fact

common to the claims of Plaintiff and the Classes, and those questions predominate over any

questions that may affect individual members of the Classes. Common questions for the Classes

include, but are not necessarily limited to the following:

               (a) whether Defendant utilized an automatic telephone dialing system to send its
                   text messages to Plaintiff and the members of the Classes;

               (b) whether Defendant systematically sent text messages to Plaintiff and
                   consumers whose telephone numbers were registered with the National Do
                   Not Call Registry;

               (c) whether Defendant sent autodialed text messages to Plaintiff and members of
                   the Classes without first obtaining prior express written consent to send the
                   texts;

               (d) whether Defendant’s conduct constitutes a violation of the TCPA; and

               (e) whether members of the Classes are entitled to treble damages based on the
                   willfulness of Defendant’s conduct.

       29.     Adequate Representation: Plaintiff will fairly and adequately represent and

protect the interests of the Classes, and has retained counsel competent and experienced in class

actions. Plaintiff has no interests antagonistic to those of the Classes, and Defendant has no

defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting

this action on behalf of the members of the Classes, and have the financial resources to do so.

Neither Plaintiff nor his counsel has any interest averse to the Classes.

       30.     Appropriateness: This class action is also appropriate for certification because

Defendant has acted or refused to act on grounds generally applicable to the Classes and as a

                                                                                                    8
      3:18-cv-02699-JMC          Date Filed 10/03/18       Entry Number 1       Page 9 of 13




whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards

of conduct toward the members of the Classes and making final class-wide injunctive relief

appropriate. Defendant’s business practices apply to and affect the members of the Classes

uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with

respect to the Classes as wholes, not on facts or law applicable only to Plaintiffs. Additionally,

the damages suffered by individual members of the Classes will likely be small relative to the

burden and expense of individual prosecution of the complex litigation necessitated by

Defendant’s actions. Thus, it would be virtually impossible for the members of the Classes to

obtain effective relief from Defendant’s misconduct on an individual basis. A class action

provides the benefits of single adjudication, economies of scale, and comprehensive supervision

by a single court. Economies of time, effort, and expense will be fostered and uniformity of

decisions will be ensured.

                                  FIRST CAUSE OF ACTION
                              Telephone Consumer Protection Act
                                 (Violations of 47 U.S.C. § 227)
                  (On Behalf of Plaintiff and the Autodialed No Consent Class)

       31.       Plaintiff repeats and realleges paragraphs 1 through 29 of this Complaint and

incorporates them by reference herein.

       32.       Defendant and/or its agents sent unwanted solicitation text messages to cellular

telephone numbers belonging to Plaintiff and the other members of the Autodialed No Consent

Class using an autodialer.

       33.       These solicitation text messages were sent en masse without the consent of the

Plaintiff and the other members of the Autodialed No Consent Class to receive such solicitation

text messages.

       34.       Defendant did not have consent from the Plaintiff orally or in writing to text him.



                                                                                                     9
     3:18-cv-02699-JMC          Date Filed 10/03/18       Entry Number 1        Page 10 of 13




       35.      Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of

Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are

each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for each

violation of such act.

       36.      In the event that the Court determines that Defendant’s conduct was wilful and

knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages

recoverable by Plaintiff and the other members of the Autodialed No Consent Class.

                                SECOND CAUSE OF ACTION
                              Telephone Consumer Protection Act
                                  (Violation of 47 U.S.C. § 227)
             (On Behalf of Plaintiff Caraboolad and the Do Not Call Registry Class)

       37.      Plaintiff repeats and realleges the paragraphs 1 through 29 of this Complaint and

incorporates them by reference herein.

       38.      The TCPA’s implementing regulation, 47 C.F.R. § 64.1200(c), provides that “[n]o

person or entity shall initiate any telephone solicitation” to “[a] residential telephone subscriber

who has registered his or her telephone number on the national do-not-call registry of persons

who do not wish to receive telephone solicitations that is maintained by the federal government.”

       39.      47 C.F.R. § 64.1200(e), provides that § 64.1200(c) and (d) “are applicable to any

person or entity making telephone solicitations or telemarketing calls to wireless telephone

numbers.”6

       40.      47 C.F.R. § 64.1200(d) further provides that “[n]o person or entity shall initiate

any call for telemarketing purposes to a residential telephone subscriber unless such person or




6
 Rules and Regulations Implementing the Telephone Consumer Protection Act of 1991, CG
Docket No. 02-278, Report and Order, 18 FCC Rcd 14014 (2003) Available at
https://apps.fcc.gov/edocs_public/attachmatch/FCC-03-153A1.pdf
                                                                                                     10
     3:18-cv-02699-JMC         Date Filed 10/03/18        Entry Number 1       Page 11 of 13




entity has instituted procedures for maintaining a list of persons who request not to receive

telemarketing calls made by or on behalf of that person or entity.”

       41.     Any “person who has received more than one telephone call within any 12-month

period by or on behalf of the same entity in violation of the regulations prescribed under this

subsection may” may bring a private action based on a violation of said regulations, which were

promulgated to protect telephone subscribers’ privacy rights to avoid receiving telephone

solicitations to which they object. 47 U.S.C. § 227(c).

       42.     Defendant violated 47 C.F.R. § 64.1200(c) by initiating, or causing to be initiated,

telephone solicitations to telephone subscribers such as Plaintiff and the Do Not Call Registry

Class members who registered their respective telephone numbers on the National Do Not Call

Registry, a listing of persons who do not wish to receive telephone solicitations that is

maintained by the federal government.

       43.     Defendant violated 47 U.S.C. § 227(c)(5) because Plaintiff and the Do Not Call

Registry Class received more than one text message in a 12-month period sent by or on behalf of

Defendant in violation of 47 C.F.R. § 64.1200, as described above. As a result of Defendant’s

conduct as alleged herein, Plaintiff and the Do Not Call Registry Class suffered actual damages

and, under section 47 U.S.C. § 227(c), are entitled, inter alia, to receive up to $500 in damages

for such violations of 47 C.F.R. § 64.1200.

       44.     To the extent Defendant’s misconduct is determined to be willful and knowing,

the Court should, pursuant to 47 U.S.C. § 227(c)(5), treble the amount of statutory damages

recoverable by the members of the Do Not Call Registry Class.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the Classes, prays for the

following relief:

                                                                                                    11
     3:18-cv-02699-JMC           Date Filed 10/03/18     Entry Number 1       Page 12 of 13




   a) An order certifying the Classes as defined above; appointing Plaintiff as the

       representative of the Classes; and appointing his attorneys as Class Counsel;

   b) An award of actual and/or statutory damages to be paid into a common fund for the

       benefit of Plaintiff and the Classes;

   c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;

   d) A declaratory judgment that Defendant’s telephone calling equipment constitutes an

       automatic telephone dialing system under the TCPA;

   e) An order requiring Defendant to disgorge any ill-gotten funds acquired as a result of their

       unlawful telephone calling practices;

   f) An injunction requiring Defendant to cease all unsolicited calling activity, and to

       otherwise protect the interests of the Classes; and

   g) Such further and other relief as the Court deems just and proper.

                                          JURY DEMAND

       Plaintiff requests a jury trial.

                                               Respectfully Submitted,

                                               RYAN CARABOOLAD, individually and on
                                               behalf of those similarly situated individuals



Dated: October 3, 2018                         By:   /s/ C. Tyson Nettles

                                               C. Tyson Nettles (#9569)
                                               PO Box 22007
                                               Charleston, SC 29407
                                               tyson@tysonnettleslaw.com
                                               Telephone: (843) 278-8416




                                                                                                12
3:18-cv-02699-JMC   Date Filed 10/03/18   Entry Number 1        Page 13 of 13




                                Stefan Coleman*
                                law@stefancoleman.com
                                LAW OFFICES OF STEFAN COLEMAN, P.A.
                                1072 Madison Ave. #1
                                Lakewood, NJ 08701
                                Telephone: (877) 333-9427
                                Facsimile: (888) 498-8946


                                Attorney for Plaintiff and the putative Classes

                                *Pro Hac Vice motion forthcoming




                                                                                  13
